                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 RENEE WOHLGEMUTH and JOSEPH
 WOHLGEMUTH,

                         Plaintiffs,

                        v.                               CAUSE NO.: 2:19-CV-429-TLS-JPK

 EDWARD MCAULIFFE and USF
 HOLLAND, LLC

                        Defendants.



                                       OPINION AND ORDER

       This matter is before the Court on a Stipulation of Partial Dismissal [ECF No. 28], filed

by both Defendants on March 6, 2020. In this document Plaintiffs and all Defendants stipulate to

the dismissal of claims against Defendant USF Holland, LLC for reckless or negligent

entrustment and for negligent hiring and retention, “pursuant to [Federal Rule of Civil

Procedure] 41(a)(1)(A)(ii).” Stipulation Partial Dismissal, ECF No. 28. The parties request that

these claims “be dismissed, with prejudice.”

       Stipulated dismissals under Rule 41(a)(1)(A)(ii) do not require judicial approval. See Fed.

R. Civ. P. 41(a)(1)(A)(ii) (stating that “the plaintiff may dismiss an action without a court order

by filing . . . a stipulation of dismissal signed by all parties who have appeared”); Jenkins v. Vill.

of Maywood, 506 F.3d 622, 624 (7th Cir. 2007) (noting that a voluntary dismissal under Rule

41(a)(1) is effective upon the filing of the stipulation); McCall-Bey v. Franzen, 777 F.2d 1178,

1185 (7th Cir. 1985) (“Rule 41(a)(1)(A)(ii) requires that the stipulation be filed in court, and the

date of filing is the date the dismissal takes effect.”). However, Rule 41(a) speaks in terms of
dismissing an “action” but does not mention the dismissal of individual claims. See Berthold

Types Ltd. v. Adobe Sys. Inc., 242 F.3d 772, 776 (7th Cir. 2001) (noting that Rule 41(a)(1)

speaks in terms of dismissing an action, not a claim). Therefore, a stipulation for dismissal is

ineffective here because the remaining claims are part of the same “action” as the claims that the

stipulation seeks to dismiss.

       This Court follows the reasoning set forth in Gatling v. Nickel, 275 F.R.D. 495 (E.D.

Wis. 2011), where the district court invoked Rule 41(a)(2) to dismiss individual claims—but not

the entire action—pursuant to a stipulation of the parties. The Gatling court noted the general

consensus that Rule 41(a) provides for the voluntary dismissal of an action as opposed to

individual claims. Gatling, 275 F.R.D. at 496. However, the court further stated:

       On the other hand, it should be noted that Rule 41(b), which allows a defendant to
       move for involuntary dismissal, permits the movant to request and the court to grant
       dismissal of the entire action, or particular claims. Fed. R. Civ. P. 41(b). While
       certain cases have read this dichotomy to indicate that Rule 41(a) thus does not
       permit dismissal of individual claims, else it would so state, see Hells Canyon
       Preservation Council v. U.S. Forest Serv., 403 F.3d 683, 689 n. 7 (9th Cir. 2005),
       it does show that Rule 41 contemplates, more generally, a court’s power to dismiss
       individual claims. Further, the cases which prohibit dismissal of individual claims
       under Rule 41(a) have tended to do so in an adversarial context, that is for example,
       the defendant opposed dismissal or the plaintiff attempted to characterize a
       dismissal as voluntary on appeal. It would seem needlessly constraining, where
       Rule 41 otherwise contemplates dismissal of individual claims, to prohibit the
       dismissal of individual claims under Rule 41(a) where both parties have stipulated
       to such. Thus, the court is satisfied that it has the power to enter an order in this
       situation.

Gatling, F.R.D. at 496.

       In consideration of the procedural context of this case, the Court finds that it has the

power, as the court did in Gatling, to enter an order pursuant to Rule 41(a)(2) to dismiss certain

claims. The Court further finds that dismissal of the claims against Defendant USF Holland, LLC

for reckless or negligent entrustment and for negligent hiring and retention is appropriate
because the context in which dismissal is sought is not adversarial and there is no prejudice to

either remaining party in allowing the dismissal.

                                         CONCLUSION

       Having construed the parties’ Stipulation of Partial Dismissal as a request for a Court

order, the Court, pursuant to Federal Rule of Civil Procedure 41(a)(2), GRANTS the dismissal

[ECF No. 28] and ORDERS that Plaintiffs’ claims against Defendant USF Holland, LLC for

reckless or negligent entrustment and for negligent hiring and retention are DISMISSED with

prejudice. The case remains pending as to Defendant USF Holland, LLC solely on a theory of

respondeat superior.

       SO ORDERED on March 10, 2020.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
